Citation Nr: 1017162	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-08 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hepatitis C.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, the Board must make an independent 
determination as to whether new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for hepatitis C before reaching the merits of the 
service connection claim.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hepatitis 
C was initially denied in a January 2003 final rating 
decision.  After the submission of additional evidence by the 
Veteran, the RO confirmed and continued the denial of the 
claim in a March 2003 rating decision.  

2.  The evidence received since the March 2003 rating 
decision does not relate to a necessary element of service 
connection that was previously lacking, and does not raise a 
reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has not been received to reopen 
service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hepatitis C was initially denied in a 
January 2003 rating decision.  The RO determined that the 
evidence of record, including service treatment records and 
records of private treatment, did not establish a nexus 
between the recently diagnosed hepatitis C and the Veteran's 
active duty service.  Following the denial of his claim, the 
Veteran submitted additional records of private treatment and 
a January 2003 letter from his physician noting a possible 
link between the Veteran's active duty service and his 
hepatitis C.  The RO issued another rating decision in March 
2003 and found that while the additional evidence was 
sufficient to reopen the claim for service connection, the 
record still did not establish a nexus between hepatitis C 
and service. 

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The evidence added to the record since the March 2003 denial 
of the claim includes additional treatment records from the 
Veteran's private physicians dated through February 2005.  
These additional private records establish that the Veteran 
has continued to receive treatment for hepatitis C and 
cirrhosis of the liver.  However, as the record at the time 
of the March 2003 decision included reports of private 
treatment that contained diagnoses of hepatitis C, the 
additional treatment records are not material because they do 
not address a previously unestablished fact.  

With respect to the recently received statements from the 
Veteran and his representative, the Board finds that they are 
essentially cumulative and duplicative of the contentions at 
the time of the March 2003 rating decision.  At that time, 
the Veteran also argued that his hepatitis C was incurred 
during active duty service.  Therefore, while the Veteran's 
lay statements are presumed credible, they are duplicative of 
evidence already of record at the time of the prior denial.  
See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992) (in 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed).  Thus, 
reopening of the claim is not warranted. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a May 2005 letter.  
The Court of Appeals for Veterans Claims (Court) has held 
that, in claims to reopen, the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In the May 2005 VCAA 
letter, the Veteran was provided notice of the criteria 
necessary for reopening a previously denied claim.  In 
addition, he was informed of the reason for the prior denial 
of service connection in the RO's March 2003 rating decision.  
VA has therefore substantially fulfilled its specific duties 
to notify with regard the Veteran's claim to reopen.  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained available records of treatment reported by 
the Veteran, including service treatment records and private 
medical records.  Additionally, as the claim for service 
connection for hepatitis C is being denied on the basis that 
no new and material evidence has been received to reopen a 
previously denied claim, VA has no duty in this instance to 
afford the Veteran a VA examination addressing this 
disability.  38 C.F.R. § 3.159(c)(4)(iii).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

	
ORDER

New and material evidence having not been received, reopening 
of the claim for entitlement to service connection for 
hepatitis C is denied.  



____________________________________________
D.C. Spickler
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


